Title: From George Washington to United States Congress, 7 December 1796
From: Washington, George
To: United States Congress


                        
                            House of RepresentativesFellow Citizens of
                                the Senate, and of the House of Representatives
                                     Decemr 7th 1796
                        
                        In recurring to the internal situation of our Country since I had last the
                            pleasure to address you, I find ample reason for a renewed expression of that gratitude to
                            the Ruler of the Universe, which a continued series of prosperity has so often and so justly
                            called forth.
                        The acts of the last session, which required special arrangements, have been,
                            as far as circumstances would admit, carried into operation.
                        Measures calculated to ensure a continuance of the friendship of the Indians,
                            and to preserve peace along the extent of our interior frontier, have been digested and
                            adopted. In the framing of these, care has been taken to guard, on the one hand, our
                            advanced settlements from the predatory incursions of those unruly individuals, who cannot
                            be restrained by their Tribes; and on the other hand, to protect the rights secured to the
                            Indians by treaty; to draw them nearer to the civilised state; and inspire them with correct
                            conceptions of the power, as well as justice of the Government.
                        
                        The meeting of the deputies from the Creek nation at Colerain, in the State of
                            Georgia, which had for a principal object the purchase of a parcel of their land by that
                            State, broke up without it’s being accomplished; the nation having previous to their
                            departure instructed them against making any sale; the occasion however has been improved to
                            confirm by a new treaty with the Creeks, their pre-existing engagements with the United
                            States; and to obtain their consent to the establishment of trading houses, and military
                            posts within their boundary; by means of which, their friendship and the general peace may
                            be more effectually secured.
                        The period during the late session at which the appropriation was passed, for
                            carrying into effect the treaty of Amity, Commerce and Navigation between the United States
                            and his Britannic Majesty, necessarily procrastinated the reception of the posts stipulated
                            to be delivered, beyond the date assigned for that event. As soon however as the Governor
                            General of Canada could be addressed with propriety on the subject, arrangements were
                            cordially and promptly concluded for their evacuation, and the United States took possession
                            of the principal of them, comprehending Oswego, Niagara, Detroit, Michelimakinac and Fort
                            Miami, where such repairs and additions have been ordered to be made as appeared
                            indispensible.
                        
                        The Commissioners appointed on the part of the United States and of Great
                            Britain, to determine which is the river St Croix, mentioned in the treaty of peace of 1783,
                            agreed in the choice of Egbert Benson Esqr. of New York, for the third Commissioner. The
                            whole met at St Andrews, in Passamaquoddy bay, in the beginning of October, and directed
                            surveys to be made of the rivers in dispute; but deeming it impracticable to have these
                            surveys completed before the next year, they adjourned, to meet at Boston in August 1797,
                            for the final decision of the question.
                        Other Commissioners appointed on the part of the United States, agreeably to
                            the seventh article of the treaty with Great Britain, relative to captures and condemnation
                            of vessels and other property, met the Commissioners of his britannic Majesty in London, in
                            August last, when John Trumbull Esqr. was chosen by lot, for the fifth Commissioner. In
                            October following the board were to proceed to business. As yet, there has been no
                            communication of Commissioners on the part of Great Britain, to unite with those who have
                            been appointed on the part of the United States, for carrying into effect the sixth article
                            of the Treaty.
                        
                        The Treaty with Spain required that the Commissioners for running the boundary
                            line between the territory of the United States and his Catholic Majesty’s Provinces of East
                            and West Florida, should meet at the Natchez before the expiration of  six months after
                            the exchange of the ratifications, which was effected at Aranjuez on the 25th day of April;
                            and the troops of his Catholic Majesty occupying any posts within the limits of the United
                            States, were within the same period to be withdrawn. The Commissioner of the United States,
                            therefore, commenced his journey for the Natchez in September, and troops were ordered to
                            occupy the posts from which the Spanish garrisons should be withdrawn. Information has been
                            recently received of the appointment of a Commissioner on the part of his Catholic Majesty
                            for running the boundary line; but none of any appointment for the adjustment of the claims
                            of our citizens whose vessels were captured by the armed vessels of Spain.
                        In pursuance of the act of Congress passed in the last session, for the
                            protection and relief of American seamen, agents were appointed, one to reside in Great
                            Britain, and the other in the West Indies. The effects of the agency in the West Indies are
                            not yet fully ascertained; but those which have been communicated afford grounds to believe
                            the measure will be beneficial. The agent destined to reside in Great Britain declining to
                            accept the appointment, the business has consequently devolved on the Minister of the United
                            States in London, and will command his attention, until a new agent shall be appointed.
                        
                        After many delays and disappointments, arising out of the European war, the
                            final arrangements for fulfilling the engagements made to the Dey and Regency of Algiers,
                            will, in all present appearance, be crowned with success; but under great, though inevitable
                            disadvantages in the pecuniary transactions, occasioned by that war; which will render a
                            further provision necessary. The actual liberation of all our citizens who were prisoners in
                            Algiers, while it gratifies every feeling heart, is itself an earnest, of a satisfactory
                            termination of the whole negotiation. Measures are in operation for effecting Treaties with
                            the Regencies of Tunis and Tripoli.
                        To an active external commerce, the protection of a naval force is
                            indispensible. This is manifest with regard to Wars in which a State is itself a party. But
                            besides this, it is in our own experience, that the most sincere neutrality is not a
                            sufficient guard against the depredations of nations at war. To secure respect to a neutral
                            flag, requires a naval force, organized and ready to vindicate it from insult or aggression.
                            This may even prevent the necessity of going to war, by discouraging belligerent powers from
                            committing such violations of the rights of the neutral party as may first or last, leave no
                            other option. From the best information I have been able to obtain, it would seem as if our
                            trade to the Mediterranean without a protecting force will always be insecure, and our
                            citizens exposed to the calamities from which numbers of them have but just been relieved.
                        
                        These considerations invite the United States to look to the means, and to set
                            about the gradual creation of a navy. The increasing progress of their navigation promises
                            them, at no distant period, the requisite supply of seamen; and their means in other
                            respects favour the undertaking. It is an encouragement likewise, that their particular
                            situation will give weight and influence to a moderate naval force in their hands. Will it
                            not then be advisable to begin without delay, to provide and lay up the materials for the
                            building and equipping of ships of war; and to proceed in the work by degrees, in proportion
                            as our resources shall render it practicable without inconvenience; so that a future war of
                            Europe may not find our commerce in the same unprotected state, in which it was found by the
                            present?
                        
                        Congress have repeatedly, and not without success, directed their attention to
                            the encouragement of manufactures. The object is of too much consequence not to ensure a
                            continuance of their efforts in every way which shall appear eligible. As a general rule,
                            manufactures on public account are inexpedient. But where the state of things in a country
                            leaves little hope that certain branches of manufacture will, for a great length of time,
                            obtain; when these are of a nature essential to the furnishing and equipping of the public
                            force in time of war; are not establishments for procuring them on public account to the extent of the ordinary demand for the public service,
                            recommended by strong considerations of national policy, as an exception to the general
                            rule? Ought our country to remain in such cases dependant on foreign supply, precarious,
                            because liable to be interrupted? If the necessary articles should in this mode cost more in
                            time of peace, will not the security and independence thence arising, form an ample
                            compensation? Establishments of this sort, commensurate only with the calls of the public
                            service in time of peace, will, in time of war, easily be extended in proportion to the
                            exigencies of the Government; and may even perhaps be made to yield a surplus for the supply
                            of our citizens at large; so as to mitigate the privations from the interruption of their
                            trade. If adopted, the plan ought to exclude all those branches which are already, or likely
                            soon to be established in the country; in order that there may be no danger of interference
                            with pursuits of individual industry.
                        
                        It will not be doubted, that with reference either to individual or national
                            welfare, Agriculture is of primary importance. In proportion as nations advance in
                            population, and other circumstances of maturity, this truth becomes more apparent; and
                            renders the cultivation of the soil more and more an object of public patronage.
                            Institutions for promoting it, grow up supported by the public purse: and to what object can
                            it be dedicated with greater propriety? Among the means which have been employed to this
                            end, none have been attended with greater success, than the establishment of Boards,
                            composed of proper characters, charged with collecting and diffusing information, and
                            enabled by premiums and small pecuniary aids, to encourage and assist a spirit of discovery
                            and improvement. This species of establishment contributes doubly to the increase of
                            improvement; by stimulating to enterprise and experiment; and by drawing to a common centre
                            the results every where, of individual skill and observation, and spreading them thence over
                            the whole nation. Experience accordingly has shewn, that they are very cheap instruments of
                            immense national benefits.
                        I have heretofore proposed to the consideration of Congress, the expediency of
                            establishing a National University; and also a Military Academy. The desireableness of both
                            these Institutions, has so constantly increased with every new view I have taken of the
                            subject, that I cannot omit the opportunity of once for all, recalling your attention to
                            them.
                        The assembly, to which I address myself, is too enlightened not to be fully
                            sensible how much a flourishing state of the arts and sciences contributes to national
                            prosperity and reputation. True it is, that our country, much to its honour, contains many
                            seminaries of learning highly respectable and useful; but the funds upon which they rest,
                            are too narrow to command the ablest professors in the different departments of liberal
                            knowledge, for the Institution contemplated; though they would be excellent auxiliaries.
                        
                        Amongst the motives to such an Institution, the assimilation of the principles,
                            opinions and manners of our countrymen, by the common education of a portion of our Youth
                            from every quarter, well deserves attention. The more homogeneous our citizens can be made
                            in these particulars, the greater will be our prospect of permanent union; and a primary
                            object of such a national institution should be, the education of our Youth in the science
                            of Government. In a Republic, what species of knowledge can be
                            equally important? and what duty more pressing on its Legislature, than to patronize a plan
                            for communicating it to those, who are to be the future guardians of the liberties of the
                            country?
                        The institution of a Military Academy, is also recommended by cogent reasons.
                            However pacific the general policy of a nation may be, it ought never to be without an
                            adequate stock of military knowledge for emergencies. The first would impair the energy of
                            its character, and both would hazard its safety, or expose it to greater evils when war
                            could not be avoided. Besides, that war might often not depend upon its own choice. In
                            proportion as the observance of pacific maxims might exempt a nation from the necessity of
                            practicing the rules of the miltary art, ought to be its care in preserving and transmitting
                            by proper establishments, the knowledge of that art. Whatever argument may be drawn from
                            particular examples, superficially viewed; a thorough examination of the subject will
                            evince, that the art of war is at once comprehensive and complicated; that it demands much
                            previous study; and that, the possession of it, in its most improved and perfect state, is
                            always of great moment to the security of a nation. This, therefore, ought to be a serious
                            care of every Government; and for this purpose, an academy, where a regular course of
                            instruction is given, is an obvious expedient, which different nations have successfully
                            employed.
                        
                        The compensations to the officers of the United States, in various instances,
                            and in none more than in respect to the most important stations, appear to call for
                            Legislative revision. The consequences of a defective provision are of serious import to the
                            Government. If private wealth is to supply the defect of public retribution, it will greatly
                            contract the sphere within which the selection of character for office is to be made; and
                            will proportionally diminish the probability of a choice of men able as well as upright.
                            Besides that it would be repugnant to the vital principles of our Government, virtually to
                            exclude from public trusts talents and virtue, unless accompanied by wealth.
                        While in our external relations, some serious inconveniencies and
                            embarrassments have been overcome, and others lessened, it is with much pain, and deep
                            regret I mention, that circumstances of a very unwelcome nature, have lately occurred. Our
                            trade has suffered, and is suffering extensive injuries in the West-Indies, from the
                            Cruisers, and agents of the French Republic; and communications have been received from its
                            Minister here, which indicate the danger of a further disturbance of our Commerce by its
                            authority; and which are, in other respects, far from agreeable.
                        
                        It has been my constant, sincere and earnest wish, in conformity with that of
                            our nation, to maintain cordial harmony, and a perfectly friendly understanding with that
                            Republic. This wish remains unabated; and I shall persevere in the endeavour to fulfil it,
                            to the utmost extent of what shall be consistent with a just, and indispensable regard to
                            the rights and honor of our Country: nor will I easily cease to cherish the expectation,
                            that a spirit of justice, candour and friendship, on the part of the Republic, will
                            eventually ensure success.
                        In pursuing this course, however, I cannot forget what is due to the character
                            of our Government and nation; or to a full and entire confidence in the good sense,
                            patriotism, self-respect, and fortitude of my countrymen.
                        I reserve for a special message, a more particular communication on this
                            interesting subject.Gentlemen of the House of Representatives.
                        
                            I have directed an estimate of the appropriations necessary for the service
                                of the ensuing year, to be submitted from the proper department; with a view of the
                                public receipts and expenditures to the latest period to which an account can be
                                prepared.
                            It is with satisfaction I am able to inform you, that the Revenues of the
                                United States continue in a state of progressive improvement.
                        
                        
                            A reinforcement of the existing provisions for discharging our public debt,
                                was mentioned in my address at the opening of the last session. Some preliminary steps
                                were taken towards it, the maturing of which will, no doubt, engage your zealous
                                attention during the present. I will only add, that it will afford me a heart-felt
                                satisfaction to concur in such further measures, as will ascertain to our Country the
                                prospect of a speedy extinguishment of the Debt. Posterity may have cause to regret, if
                                from any motive, intervals of tranquillity are left unimproved for accelerating this
                                valuable end.Gentlemen of the Senate, and of the House of Representatives.
                        
                        
                            My solicitude to see the Militia of the United States placed on an
                                efficient establishment, has been so often, and so ardently expressed, that I shall but
                                barely recall the subject to your view on the present occasion; at the same time that I
                                shall submit to your enquiry, whether our Harbours are yet sufficiently secured.
                            The situation in which I now stand, for the last time, in the midst of the
                                Representatives of the People of the United States, naturally recals the period when the
                                administration of the present form of Government commenced; and I cannot omit the
                                occasion to congratulate you, and my country, on the success of the experiment;
                                nor to repeat my fervent supplications, to the Supreme Ruler of the Universe, and
                                Sovereign Arbiter of Nations, that his Providential care may still be extended to the
                                United States; that the virtue and happiness of the People, may be preserved; and that
                                the Government, which they have instituted, for the protection of their liberties, may
                                be perpetual.
                        
                        Go: Washington
                    